Citation Nr: 0203571	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  97-34 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
bilateral ankle disorder, claimed on a direct basis and as 
secondary to a service-connected bilateral foot disorder.

2.  Entitlement to a temporary total rating for convalescence 
following hospitalization in August 1996.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims.  He subsequently perfected 
a timely appeal regarding that decision.

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was completed 
by the RO, and, in September 2001, a Supplemental Statement 
of the Case (SSOC) was issued, which continued to deny the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder.  Because service connection was not 
established for a bilateral ankle disorder, the RO did not 
readjudicate the veteran's claim for a temporary total rating 
for convalescence.  The Board notes that the RO's inaction in 
that regard was consistent with instructions contained in our 
April 2001 remand, and was appropriate because, as will be 
discussed below, the veteran's entitlement to a temporary 
total rating for convalescence is dependent upon the 
establishment of service connection for a bilateral ankle 
disorder.

In a Substantive Appeal (VA Form 9) received in December 
1997, the veteran indicated that he wished to appear at a 
personal hearing at the RO.  The requested hearing was 
subsequently scheduled, and the veteran was notified of the 
date and time of his hearing, in a November 1998 letter from 
the RO.  Although the veteran failed to report for this 
hearing, his accredited representative subsequently reported 
that the veteran wished to be provided with another 
opportunity to appear for a personal hearing.  Thereafter, 
the veteran was notified of the date and time of his second 
scheduled hearing, in a February 1999 letter from the RO.  
However, in March 1999, the veteran failed to report for his 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he did not appear, and he has since 
made no request for another hearing.  Accordingly, the Board 
will proceed to a decision on this appeal as if the hearing 
request had been formally withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2001).

In a December 1997 rating decision, the RO denied claims of 
entitlement to service connection for sciatica; entitlement 
to an increased evaluation for a bilateral foot disorder; and 
entitlement to a temporary total evaluation under 38 C.F.R. § 
4.29 based upon hospitalization from August 18, 1997, to 
August 28, 1997.  Thereafter, in a December 1999 rating 
decision, the RO also denied a claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine, with radiculopathy, status post diskectomy and 
fusion, claimed as secondary to a service-connected bilateral 
foot disability.  To the Board's knowledge, the veteran has 
since not filed a Notice of Disagreement (NOD) regarding any 
of those denials.  Thus, the Board finds that none of those 
issues is currently on appeal.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record demonstrates that the veteran's claimed bilateral 
ankle disorder is not related to his military service, or to 
a service-connected disability.

2.  The veteran's hospitalization in August 1996 was for 
treatment of a non-service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for an acquired bilateral ankle 
disorder, either on a direct basis or as secondary to a 
service-connected bilateral foot disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).


2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following hospitalization in August 1996, is 
not warranted.  38 C.F.R. § 4.30 (2001); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Upon the veteran's entrance into service, in August 1977, 
physical examination revealed the presence of calluses on the 
soles of both of his feet.  He reported having a history of 
foot trouble at that time.  In a report of medical 
examination completed in October 1977, an examiner noted that 
the veteran had a callus on his left foot.  He again reported 
having a history of foot trouble.

A Medical Board report dated in June 1981 shows that the 
veteran had a long history of foot problems during service, 
which were first documented during boot camp.  By June 1981, 
the veteran was reporting a severe, incapacitating pain in 
both feet, with an inability to wear regulation shoes, and an 
inability to stand or walk for long periods of time.  It was 
noted that the pain was localized to the metatarsal-
phalangeal joints of the first and fifth rays, as well as the 
metatarsal heads of the second and third.  Examination 
revealed bilateral splaying of the toes on standing, with 
mild to moderate pes planus.  It was noted that there were 
hard, painful callosities beneath the metatarsal heads of the 
second, third, and fourth rays bilaterally.  It was also 
noted that he had prominent bunions and bunionettes 
bilaterally, which were tender to palpation.  The report 
indicates that he had bilateral hammertoes, which were 
flexible.  X-rays of both feet revealed loss of longitudinal 
arch bilaterally, with metatarsus varus of the first and 
fifth rays; and elongation of the second and third rays with 
splaying between the third and fourth metatarsals.  The 
Medical Board noted diagnoses of bilateral first and fifth 
metatarsus primus varus; bilateral painful bunions and 
bunionettes; bilateral metatarsalgia with painful 
callosities; bilateral pes planus, flexible; and bilateral 
hammer toes, flexible.

The veteran's service medical records also show that, in May 
1978, he reported having twisted his ankle the day before.  
X-rays revealed no evidence of a fracture, and he was treated 
with a soft cast.  The examiner noted a diagnosis of a 
sprain.  The following week, the veteran returned with 
complaints of pain in his right ankle and leg.  The examiner 
noted that his soft cast was very loose, and could not be 
causing his pain.  No conclusions or diagnoses were noted.  
Subsequent service medical records are negative for any 
complaints or treatment regarding his ankles.  In a Medical 
Board report dated in December 1981, it was noted that 
examination revealed range of motion in the ankles to be good 
bilaterally. 

In May 1982, the veteran filed a claim of entitlement to 
service connection for bilateral foot problems.  During a VA 
general medical examination conducted in July 1982, a VA 
examiner found that all of the veteran's muscles, joints, and 
tendons were within normal limits.  X-rays of both feet 
revealed pes planus and mild hallux valgus bilaterally.  It 
was noted that his X-rays revealed no other significant 
findings.  The VA examiner noted diagnoses of bilateral first 
and fifth toe primus varus with bilateral painful bunions and 
bunionettes, bilateral painful metatarsalgia, and pes planus 
with bilateral callosities. 

In a September 1982 rating decision, the RO granted service 
connection for a bilateral foot disorder, and assigned a 30 
percent disability rating.  The RO concluded that, although 
there was evidence demonstrating that the veteran had 
bilateral pes planus prior to service, his service medical 
records showed that the disorder had been aggravated by 
service.  In that decision, the RO characterized the 
veteran's service-connected disability as bilateral first and 
fifth toe primus varus with bilateral painful bunions, 
bilateral painful metatarsalgia, and pes planus with 
bilateral callosities. 


The record reflects that the veteran underwent two VA medical 
examinations for his bilateral foot disorder during the next 
decade.  During a VA examination conducted in January 1985, 
he reported experiencing pain in his feet.  He indicated that 
he had been in a job involving manual labor, but that he was 
having too much difficulty due to his feet.  He stated that 
he had started working as a taxicab driver, a job with which 
he found he was able to cope.  The VA examiner concluded that 
the veteran should find some type of exercises that he could 
perform in order to keep his weight down and get his muscles 
in better shape.  The examiner indicated that, if he 
succeeded in getting his weight down, he could perhaps began 
a re-training program.  The VA examiner noted a diagnosis of 
"Painful feet (metatarsus varus and bunions)".  During a 
September 1986 VA examination, the veteran reported that he 
was continuing to experience pain in his feet.  The VA 
examiner again noted a diagnosis of "painful feet". 

In August 1996, the veteran was admitted to a VA hospital.  
It was noted in the records of this hospitalization that the 
veteran was morbidly obese, and that he had a history of 
chronic ankle sprains on the left and right side.  During 
this admission, he underwent a lateral right ankle 
stabilization.  The VA physician noted a postoperative 
diagnosis of instability in the right ankle.

In an October 1996 statement, the veteran indicated that he 
was seeking entitlement to a temporary total evaluation based 
upon 60 days of convalescence following surgery for his 
bilateral foot condition.  In a second statement submitted in 
November 1996, the veteran explained that he had undergone 
surgery in his right ankle in August 1996.

In March 1997, the veteran underwent a VA orthopedic 
examination.  He reported a history of chronic ankle sprains, 
with instability and tripping.  The VA examiner noted that 
the veteran had undergone surgery for his right ankle in 
August 1996, and that he was scheduled to undergo surgery for 
his left ankle in August 1997.  Physical examination revealed 
gross instability of the left and right ankles, with 
inversion stress.  The VA examiner noted some swelling and 
tenderness on palpation in both ankles, but found no evidence 
of effusion or crepitus.  Range of motion in both ankles was 
found to be from 40 percent plantar flexion to 10 percent 
dorsiflexion.  X-rays reportedly showed evidence of stress 
inversion and anterior drawer stress.  The VA examiner 
concluded that the instability and other symptoms that the 
veteran had been experiencing in his ankles were not related 
to his service-connected disability.

VA medical records show that, later in March 1997, the 
veteran underwent additional surgery on his left ankle.  The 
VA physician who performed the surgery noted a pre-operative 
and post-operative diagnosis of left ankle instability.

In the April 1997 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral ankle disorder.  In a Notice of Disagreement 
received in August 1997, the veteran argued that his ankle 
disorder had in fact developed as a result of his service-
connected foot disorder.  He also noted that, in 1978, he had 
sustained an ankle injury while serving on board a ship, and 
that he had worn a cast for six to eight weeks at that time.

VA treatment records show that, throughout 1998 and 1999, the 
veteran received ongoing treatment for a low back disability.  
Although numerous complaints of pain in the right lower 
extremity were noted during this period, these complaints 
were consistently attributed to sciatica from his low back 
disability.  No complaints or findings were noted in these 
records regarding either of the veteran's ankles.

In April 2001, the Board remanded this case to the RO for 
additional evidentiary development.  In the remand, the Board 
noted that the veteran had reported undergoing right ankle 
surgery on August 1, 1996, but that his VA medical records 
showed that he underwent surgery on August 23, 1996.  The 
Board therefore instructed the RO to obtain the veteran's 
complete VA treatment records from January 1996 to January 
1997, and to inquire as to whether the veteran had received 
any private medical treatment for his claimed bilateral ankle 
disorder since January 1996.



In a letter dated in June 2001, the RO requested that the 
veteran identify all of the places where he underwent surgery 
in August 1996, and the date(s) of any such surgeries.  The 
RO also requested that the veteran complete and return 
enclosed VA Forms 21-4142, Authorizations for Release of 
Information, for each private health care provider who had 
treated him for his bilateral ankle disorder.  To the Board's 
knowledge, no response to that letter was ever received by 
the RO.

The RO subsequently obtained all available VA treatment 
records pertaining to the veteran for the year 1996.  These 
records confirm that he underwent surgery for his right ankle 
on August 23, 1996, and surgery for his left ankle in March 
1997.  There is no indication in these records that he 
underwent surgery on August 1, 1997.  A clinical note dated 
on August 7, 1996, shows that the veteran received treatment 
for dysthymia.  It was noted that he complained of trouble 
with his ankles and that he had gained over one hundred 
pounds during the past year.

In September 2001, the RO issued a SSOC, in which it 
continued to deny the veteran's claim of entitlement to 
service connection for a bilateral ankle disorder.  In the 
SSOC, the RO noted that the March 1997 VA examiner had found 
that there was no relationship between the veteran's claimed 
bilateral ankle disorder and his service-connected 
disability, and that the veteran had not submitted any 
competent evidence refuting that determination.  The RO also 
noted that the veteran had failed to respond to the June 2001 
request for additional medical evidence.

II.  Legal Analysis

A.  Preliminary matters-VCAA

During the pendency of this appeal, the President signed the 
Veterans Claims Assistance Act of 2000 (VCAA), which provides 
that, upon receipt of a complete or substantially complete 
application, the Secretary shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (codified at 38 U.S.C.A. § 5103A (West 
Supp. 2001).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

By virtue of the SOC and SSOC's issued during the pendency of 
this appeal, both before and after the Board's remand, the 
Board believes that the RO properly advised the claimant of 
what the evidence must show in order to substantiate his 
claims.  For this reason, the Board believes that VA has 
satisfied its duty under both the VCAA and the new 
regulations to inform the veteran and his representative of 
the information and evidence needed to substantiate his 
claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified as 
amended at 38 U.S.C.A. § 5103); 66 Fed. Reg. 45,630 (Aug. 29, 
2001).

Furthermore, the Board finds that there is ample medical and 
other evidence of record on which to decide the veteran's 
claims.  The veteran has been provided with a VA orthopedic 
examination, and neither he nor his representative has 
alluded to any additional information or evidence that has 
not been obtained and which would be pertinent to the present 
claims.  Therefore, in light of the above, the Board finds 
that all facts that are relevant to his claims have been 
properly developed, and that no further action is required in 
order to comply with VA's duty to assist under both the VCAA 
and the new regulations.  VCAA § 3(a), 114 Stat. 2096, 2097-
98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Because the VCAA and the new regulations arose during the 
pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the United States Court of Appeals for 
Veterans Claims (Court) held that, before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument, 
an opportunity to submit such evidence or argument, and an 
opportunity to address the question at a hearing, and whether 
the claimant has been prejudiced by any denials of those 
opportunities.  In this case, the veteran was specifically 
notified of the passage of the VCAA in a June 2001 letter 
from the RO.  He was advised of the purpose of this 
legislation and of the various duties it imposed upon VA in 
relation to veterans' claims.  Thereafter, the veteran's 
claim for service connection was readjudicated in a September 
2001 SSOC.  Thus, because the veteran's claim for service 
connection has already been adjudicated by the RO pursuant to 
the VCAA, and because the veteran was specifically advised of 
the VCAA by the RO, the Board finds that we may proceed with 
a decision on this appeal, without prejudice to the veteran. 

Accordingly, VA has satisfied its duty to assist the veteran 
in apprising him as to the evidence needed, and in obtaining 
evidence pertaining to his claims, under both former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2096-98 (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2001)); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The Board therefore finds that no useful 
purpose would be served in remanding this matter.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for an acquired bilateral ankle 
disorder

In this case, the veteran is seeking entitlement to service 
connection for an acquired bilateral ankle disorder.  He 
essentially contends that this disability developed as a 
result of his service-connected bilateral foot disorder.  
Although it is not entirely clear, he appears also to be 
contending that his claimed bilateral ankle disorder is 
related to a right ankle injury he sustained in service in 
1978.

In general, applicable statutes and regulations provide that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Service connection may also be 
granted for any disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non-
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

With respect to the veteran's contention that his bilateral 
ankle disability developed as a result of his service-
connected bilateral foot disorder, the Board finds that the 
preponderance of the competent and probative evidence is 
against this claim.  In reaching this conclusion, the Board 
found the most probative evidence of record to be the opinion 
of the March 1997 VA examiner.  Based upon physical 
examination and X-ray studies, this physician concluded that 
the veteran's ankle disorder was unrelated to his service-
connected foot disorder.  Because there is no contrary 
medical opinion of record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

While the veteran may sincerely believe that his bilateral 
ankle disability is related to his service-connected foot 
disorder, it is well established that, as a layperson, he is 
not considered competent to reach such a conclusion.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  The Board does recognize that 
the veteran may provide competent lay evidence within his own 
scope of knowledge, such as to pain, even where he lacks 
relevant specialized education, training, or experience.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159(a)(2)).  However, as discussed in detail 
above, the March 1997 VA examiner specifically concluded that 
the veteran's claimed bilateral ankle disorder is unrelated 
to his service-connected disability.  Because there is no 
contradictory medical evidence of record, the Board believes 
that the preponderance of the evidence is against 
establishing service connection on a secondary basis.  

In his August 1997 NOD, the veteran noted that he had 
sustained an ankle injury in service in 1978.  He indicated 
that his injury had been diagnosed as a sprain and a hairline 
fracture.  Although he did not specifically contend that his 
current bilateral ankle disability is related to that injury, 
the Board recognizes that we have a responsibility to 
consider all possible avenues by which the veteran may 
establish entitlement to service connection.  See Schroeder 
v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Accordingly, the 
Board has considered whether service connection is warranted 
for a bilateral ankle disorder on a direct basis.


Having reviewed the complete record, the Board concludes that 
the preponderance of the competent and probative evidence is 
against finding that the veteran's bilateral ankle disorder 
is related to his right ankle sprain or to any other incident 
of service.  In reaching this conclusion, the Board has found 
the most probative evidence to be the veteran's service 
medical records and the reports of VA examinations conducted 
in July 1982, January 1985, and September 1986.  As discussed 
in the Factual Background, above, his service medical records 
are negative for any complaints or treatment for ankle 
problems after May 1978.  In fact, the December 1981 Medical 
Board report shows that examination revealed range of motion 
in his ankles to be good.  Thereafter, in July 1982, the VA 
examiner specifically found that all of the veteran's 
muscles, tendons, and joints were within normal limits.  
Similarly, the reports of VA orthopedic examinations 
conducted in regard to his foot disability in January 1985 
and September 1986 were negative for any evidence of defects 
in either ankle.

In short, the record reflects that the veteran underwent 
numerous orthopedic examinations in regard to his bilateral 
foot disability between 1981 and 1985, and all of these 
examinations were negative for any evidence of defects in 
either ankle.  These findings are consistent with several X-
rays of his feet that were obtained during this period, all 
of which failed to reveal any residuals of a right ankle 
sprain or other ankle disability.  Moreover, the record fails 
to reveal any evidence whatsoever of a bilateral ankle 
disorder prior to 1996, which is the date of the first 
evidence of record showing that the veteran was complaining 
of problems in his ankles.  Therefore, because repeated 
examination failed to reveal any evidence of residuals of his 
right ankle sprain in the years following his separation from 
service, the Board finds that the preponderance of the 
competent and probative evidence is against granting service 
connection for a bilateral ankle disorder on a direct basis.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the veteran's claimed 
bilateral ankle disorder developed as a result of his 
service-connected bilateral foot disorder.  In addition, the 
Board concludes that the preponderance of the evidence is 
also against finding that his claimed bilateral ankle 
disorder is related to his in-service ankle sprain or to any 
other incident of service.  The benefit sought on appeal must 
therefore be denied.

C.  Temporary total rating for convalescence

The veteran filed a claim for a temporary total rating based 
upon surgical treatment he received in August 1996, which 
reportedly required a period of convalescence.  Although the 
record reflects that he also subsequently underwent surgery 
at least two more times in 1997, it appears that the only 
period of convalescence for which he has perfected an appeal 
is the period following his August 1996 surgery.  Thus, the 
Board will limit its discussion to this period.

Under the provisions of 38 C.F.R. § 4.30 (2001), a temporary 
total rating may only be granted based on treatment of a 
service-connected disability.  The hospitalization in August 
1996 and subsequent convalescence were necessitated by the 
veteran's bilateral ankle disorder.  As discussed in detail 
above, the Board has determined that service connection is 
not warranted for his bilateral ankle disorder.  "[W]here 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the BVA terminated because of the 
absence of legal merit or lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Inasmuch as service connection is not in effect for a 
bilateral ankle disorder, a temporary total rating based on 
treatment for that disorder is not available under the law, 
and the appeal on this issue must be denied.


ORDER

Entitlement to service connection for an acquired bilateral 
ankle disorder, either on a direct basis or as secondary to a 
service-connected bilateral foot disorder, is denied.



Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.30, based on the need for convalescence 
following hospitalization in August 1996, is denied as a 
matter of law.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

